UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4442



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THOMAS W. HOFLER, JR.,

                                            Defendant - Appellant.



                              No. 05-4749



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THOMAS W. HOFLER, JR.,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (CR-03-211)


Submitted:   March 31, 2006                 Decided:   May 12, 2006
Before NIEMEYER, LUTTIG,* and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven D. Goodwin, GOODWIN, SUTTON & DUVAL, PLC, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
John S. Davis, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).

                              - 2 -
PER CURIAM:

             Thomas W. Hofler, Jr., was convicted after a trial of one

count of conspiracy to commit money laundering, in violation of 18

U.S.C. § 1956 (2000), three counts of wire fraud and aiding and

abetting such fraud, in violation of 18 U.S.C.A. §§ 2, 1343 (West

2000 & Supp. 2005), and five counts of money laundering and aiding

and abetting money laundering, in violation of 18 U.S.C. §§ 2,

1956(a)(1)(A)(I) (2000).         Hofler was involved in a “Ponzi” scheme

in   which   he   and   others    induced    persons   to   invest   money   in

investment plans offering high yields and little risk.               Often the

money was never invested, but was used to make payouts to prior

investors.    In addition, the money was used to support their other

businesses or for personal expenses.          On appeal, Hofler raises the

following four issues:           (1) the district court erred in not

granting his motion for a Franks hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978); (2) the district court erred in not

granting a new trial due to juror misconduct; (3) the district

court erred in not granting a new trial based on newly discovered

evidence; and (4) the evidence was not sufficient to support the

convictions.

             We agree with the district court that a Franks hearing

was not necessary.      Hofler failed to show that the allegedly false

statements made in the affidavit supporting the search warrant were

necessary for a finding of probable cause.                  United States v.


                                     - 3 -
Jeffus, 22 F.3d 554, 558 (4th Cir. 1994).

          We further find there was no clear error with respect to

the district court’s findings regarding juror bias.        Hofler failed

to establish actual or implied bias.     See Jones v. Cooper, 311 F.3d

306, 310 (4th Cir. 2002); Fitzgerald v. Greene, 150 F.3d 357, 365

(4th Cir. 1998).

          We also find the district court did not err in denying

the motion for a new trial based upon newly discovered evidence.

Because the witness at the center of the motion admitted to

fraudulent   conduct   and   deceiving   his   business   associates   and

investors, the newly discovered impeachment evidence offered by

Hofler was not material.      United States v. Bagley, 473 U.S. 667,

678, 682 (1985).

          Finally, after viewing the evidence in the light most

favorable to the Government, we find there was sufficient evidence

to support the convictions. Glasser v. United States, 315 U.S. 60,

80 (1942).

          Accordingly, we affirm the convictions and sentence.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 4 -